                                                                                          DISTRICT OF OREGON
                                                                                               FILED
                                                                                            September 06, 2019
                                                                                       Clerk, U.S. Bankruptcy Court



   Below is an order of the court.




                                                                         _______________________________________
                                                                                    DAVID W. HERCHER
                                                                                   U.S. Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF OREGON
 In re                                                      Case No. 19-32600-dwh11
                                                            LEAD CASE
 Wall to Wall Tile & Stone, LLC (TIN 9732),
 Wall to Wall Tile & Stone-Oregon LLC                       (Jointly Administered with Case
 (TIN 1863), and Wall to Wall Tile & Stone-                 Nos. 19-32599-dwh11 and
 Idaho LLC (TIN 9431),                                      19-32603-dwh11)

                      Debtors.                              ORDER GRANTING DEBTORS’
                                                            APPLICATION FOR ORDER TO
                                                            EMPLOY HB MORRIS FINANCIAL
                                                            SERVICES, LLC AS TAX
                                                            ACCOUNTANTS FOR DEBTORS


               THIS MATTER having come before the Court on Debtors’ Application for Order

 to Employ HB Morris Financial Services, LLC as Tax Accountants for Debtors (the

 "Application") [ECF No. 134], and the Rule 2014 Verified Statement for Professional, and the

 Court being duly advised in the premises and good and sufficient cause having been shown;

               IT IS HEREBY ORDERED THAT:

               1.     The Application is granted.



Page 1 of 2 - ORDER GRANTING DEBTOR'S APPLICATION FOR ORDER TO EMPLOY HB
              MORRIS FINANCIAL SERVICES, LLC AS TAX ACCOUNTANTS FOR DEBTOR
                                             Tonkon Torp LLP
                                         888 SW Fifth Ave., Suite 1600
                                              Portland, OR 97204
                                                503.221.1440
                     Case 19-32600-dwh11             Doc 135             Filed 09/06/19
                   2.       In accordance with Bankruptcy Code Section 327(a), Debtors are

 authorized to retain and employ HB Morris Financial Services, LLC, effective the date of the

 Application, to perform all the services set forth in the Application, on the terms set forth in the

 Application.

                   3.       HB Morris Financial Services, LLC's compensation shall be subject to

 Court approval in accordance with Sections 330 and 331 of the Bankruptcy Code, the Federal

 Rules of Bankruptcy Procedure, and the Local Rules of this Court, including any procedures that

 may be established under Local Rule 2016-1.

                                                ###
 I certify that I have complied with the requirements of LBR 9021-1(a).

 Presented by:

 TONKON TORP LLP


 By /s/ Ava L. Schoen
    Timothy J. Conway, OSB No. 851752
    Ava L. Schoen, OSB No. 044072
    888 S.W. Fifth Avenue, Suite 1600
    Portland, OR 97204-2099
    Telephone: 503-221-1440
    Facsimile: 503-274-8779
    E-mail:       tim.conway@tonkon.com
                  ava.schoen@tonkon.com
    Attorneys for Debtors

 cc:      List of Interested Parties

 040202/00003/10331298v1




Page 2 of 2 - ORDER GRANTING DEBTOR'S APPLICATION FOR ORDER TO EMPLOY HB
              MORRIS FINANCIAL SERVICES, LLC AS TAX ACCOUNTANTS FOR DEBTOR
                                                  Tonkon Torp LLP
                                              888 SW Fifth Ave., Suite 1600
                                                   Portland, OR 97204
                                                     503.221.1440
                           Case 19-32600-dwh11            Doc 135             Filed 09/06/19
                                 CONSOLIDATED LIST OF INTERESTED PARTIES

                   In re Wall to Wall Tile & Stone, LLC, Wall to Wall Tile & Stone-Oregon LLC,
                                     and Wall to Wall Tile & Stone-Idaho LLC
                                 U.S. Bankruptcy Court Case No. 19-32600-dwh11 LEAD CASE
                          (Jointly Administered with Case Nos. 19-32599-dwh11 and 19-32603-dwh11)

                                                  ECF PARTICIPANTS

   TIMOTHY J CONWAY tim.conway@tonkon.com, candace.duncan@tonkon.com; spencer.fisher@tonkon.com
   MICHAEL W FLETCHER michael.fletcher@tonkon.com, leslie.hurd@tonkon.com;spencer.fisher@tonkon.com
   ALBERT N KENNEDY al.kennedy@tonkon.com, leslie.hurd@tonkon.com; spencer.fisher@tonkon.com
   WENDY E. LYON wlyon@foxrothschild.com, jshickich@foxrothschild.com
   AVA L SCHOEN ava.schoen@tonkon.com, leslie.hurd@tonkon.com
   BRAD T SUMMERS summerst@lanepowell.com, docketing-pdx@lanepowell.com;holleym@lanepowell.com
   TIMOTHY A SOLOMON tsolomon@llg-llc.com, justin-leonard-leonard-law-group-llc-5265@ecf.pacerpro.com
   US TRUSTEE, PORTLAND USTPRegion18.PL.ECF@usdoj.gov

                                              NON-ECF PARTICIPANTS
SECURED CREDITORS                           PROPERTY TAX ENTITIES                  Ada County Assessor
                                                                                   190 E. Front St. #107
Baffco Enterprises, LLC                     Clark County Treasurer                 Boise, ID 83702
POB 1683                                    POB 5000
Brush Prairie, WA 98606                     Vancouver, WA 98666-5000               Deschutes County Tax Collector
                                                                                   POB 7559
Enterprise FM Trust                         King County Assessments Dept.          Bend, OR 97701
20400 SW Teton Ave.                         500 4th Ave. S. #708
Tualatin, OR 97062                          Seattle, WA 98104



040202/00003/10192884v2




                                  Case 19-32600-dwh11         Doc 135       Filed 09/06/19
